September 10, 1998
Dear State Health Official:
This letter is a follow-up to a letter issued by the Department of Health and
Human Services on January 23, 1998 regarding opportunities for outreach to
uninsured children. First, it highlights the flexibility States have to simplify the
application and enrollment processes. Second, it provides clarification of two
eligibility-related issues that have come to our attention as a result of the January
letter: the provision of Social Security numbers (SSNs) for applicants and nonapplicant family members; and establishment of immigration status for noncitizens.
I. Application and Enrollment Simplification
As we indicated in our letter dated January 23, 1998, a major key to successfully
enrolling children in CHIP and Medicaid is a simple application and enrollment
process. While it is important to maintain program integrity, a burdensome
application and enrollment process can be a significant barrier to successful
enrollment.
Many States have already begun to simplify their application and enrollment
processes. Listed below are actions that States already have taken, as well as
some other recommendations that States could adopt to change their current
processes and to reduce the stigma and complexity of seeking assistance:
Shorten application forms and/or use mail-in applications;
Create joint CHIP/Medicaid applications;
●
Use joint Medicaid and CHIP applications;
●
Eliminate assets test;
●
Allow self-reporting of income by the family with follow-up verification by
the State;
●
Reduce verification/documentation requirements that go beyond Federal
regulation;
●
Allow redeterminations to be done by mail;
●
Speed up processing;
●
Develop a follow-up process for families not completing the application
process;
●
Establish an effective referral system between the State’s CHIP eligibility
●
●

agency, the Medicaid and maternal and child health programs, schools as well as
other Federal and State agencies that serve low-income families;
●
Offer phone interviews, or have transportation vouchers to assist
individuals in getting to face-to-face interviews;
●
Expand outstationing opportunities;
●
Increase staff with multi-lingual ability;
●
Extend office hours so that applicants do not have to take off work to apply
for benefits;
●
Take advantage of new options like presumptive eligibility and 12 month
continuous eligibility; and
Try to reduce stigma of seeking public assistance by using techniques such as a
different name for program (such as Arkansas’ ARKids, Michigan’s MIChild, and
Connecticut’s HuskyCare).

●

The Federal requirements for the application and enrollment process for
Medicaid and for separate State CHIP programs provide a great deal of flexibility
to States to design an application and enrollment process that is streamlined and
simple, and avoids burdensome requirements for families that apply for benefits.
For example, under Medicaid with the exception of obtaining documentation of
immigration status for qualified alien applicants and the applicant’s Social
Security numbers, States have flexibility to determine documentation
requirements, including self-declaration of income and assets. In addition, States
with separate CHIP programs can streamline and coordinate their application and
enrollment processes for CHIP and Medicaid in a number of ways to make it
easier for families to apply, including use of a joint application.
The current application and enrollment requirements for Medicaid and separate
State CHIP programs are listed in an attachment to this letter. They do not call for
families to provide extensive amounts of documentation and information in order
to file for benefits. For the most part, they deal in a very broad way with the basic
elements of the application and enrollment process, and provide a great deal of
flexibility to States to design a process that best suits their needs.
Enrolling America’s uninsured children in Medicaid and CHIP is a national
priority that requires an aggressive, sustained effort. There are many ways that
States can, and are, modifying their processes to make them more user friendly. It
is our hope that you will make, or continue to make, a firm commitment to
simplify your application and enrollment processes in an effort to reduce barriers
to enrolling uninsured children.
II. Clarification of Eligibility Requirements

Provision of Social Security Numbers (SSNs)
Attached to the January 23, 1998 outreach letter was a model joint
CHIP/Medicaid application States could use in order to simplify the eligibility
process for this new program. One of the pieces of information requested on the
model application was a SSN for all family members, including those who were
not applying for benefits. We wish to clarify that, under Section 1137 of the Act,
a SSN must be supplied only by applicants for and recipients of Medicaid
benefits. In all other cases, including non-applicant parents of children applying
for Medicaid and children applying for a separate State CHIP program (nonMedicaid), States are prohibited from making the provision of a SSN by another
family member a condition of the child’s eligibility. This also applies to other
members of the household whose income might be used in making the child’s
eligibility determination.
A revised joint application form for CHIP/Medicaid children is enclosed. As you
will see, the form now requires a SSN only for children applying for Medicaid
benefits. For children applying for a separate State CHIP program (non-Medicaid)
and members of the household not applying for benefits, the SSN is indicated as
being optional.
Some States use parents’ SSN as a means of verifying family income in the
process of making an eligibility determination. While the statute does not require
disclosure of the SSN for non-applicants, voluntary disclosure by the parent may
facilitate the verification of income and contribute to a speedier and more accurate
determination of the child's eligibility. States may advise parents and other
household members of this as long as they do so in a manner that does not coerce
provision of the SSN or deter application for benefits. Once more, we wish to
clarify that States have no legal basis for denying an application based upon the
failure to supply the SSN for verification purposes.

III. Establishing Citizenship and Immigration Status of Non-Citizens
Children who are citizens and who are applying for either Medicaid or a separate
State CHIP program may establish their citizenship on the basis of selfdeclaration; States are permitted to require further verification as a condition of
eligibility. Children applying for either program who are qualified aliens must
present documentation of their immigration status, which States must verify

using systems established for that purpose. The citizenship or immigration status
of non-applicant parents (or other household members), however, is irrelevant to
their children’s eligibility. States may not require that parents disclose this
information.
There are both statutory and programmatic bases for our policy. Under the statute
(Section 1137 of the Act), there is no authority for requiring individuals other than
those applying for benefits to provide their SSNs or to document their immigration
status. Furthermore, the Privacy Act makes it unlawful for a State to deny benefits
to an individual based upon that individual’s failure to disclose the SSN, unless the
disclosure is required by Federal law or was part of a Federal, State, or local
system of records in operation before January 1, 1975. States may only seek the
SSN of these individuals on a strictly voluntary basis. The CHIP law does not
require applicants to provide SSNs and the Medicaid law only requires it for
applicants and recipients of Medicaid benefits.
From a programmatic point of view, asking non-applicants for their SSNs or
evidence of immigration status may discourage immigrant parents, who may not
wish to disclose information about themselves, from applying for benefits on
behalf of their children who are U.S. citizens. When this occurs, the children are,
in effect, denied access to medical care that they both need and are eligible for
under the law.
We encourage States to actively provide information to adults applying for
benefits on behalf of their children to inform them that their children’s eligibility
for Medicaid or CHIP is not contingent on disclosure of a parent’s SSN (or lack
thereof), or on information about non-applicant parents’ immigration status.
If you have questions or suggestions on any of these eligibility-related issues
and the use or adaptation of the model form and guidance attached, please
contact your HCFA regional office staff.
Sincerely,
Sally K. Richardson Director
Attachments
cc:
All HCFA Regional Offices

All PHS Regional Offices
HHS Regional Directors

Lee Partridge American Public Human Services Association
Nolan Jones National Governors Association
Joy Wilson National Conference of State Legislators
Cheryl Beversdorf Association of State and Territorial Health Officials
Mary Beth Senkewicz National Association of Insurance Commissioners

MODEL JOINT APPLICATION FOR CHIP/MEDICAID FOR CHILDREN
[Revised 8/31/98]
Purpose: The attached model joint application can be used for both the Children’s
Health Insurance Program (CHIP) and children’s Medicaid eligibility (under the
children’s poverty level related groups). States could allow individuals to use this
form to apply for both programs and the information on this form would be
sufficient for determining which program a child is eligible for. It includes only
the information that is required in all circumstances, and it is provided as a base
form that a State can adapt to meet its own needs. As presented, the form is
suitable for completion by an intake worker. Modifications would be required to
make the form suitable for direct completion by the applicant.

Screening:
This application will meet the statutory requirement in Title XXI that States
identify children who are eligible for Medicaid.
NOTE: Non-State employees cannot determine Medicaid eligibility. Therefore, in
a State that has contracted out the process of CHIP eligibility determination (i.e.,
determinations are performed by non-State employees), this model application
would have to be modified for use as a pure screening form (or a combination of

an application for CHIP and a screening form) by removing all references to it as
a Medicaid application. The statement about the use of the Social Security
Number still would be required. The inclusion of the section on rights and
responsibilities (but omitting any reference to Medicaid), however, would be at
State option.
If the form were so modified, in order to permit the information on the form to be
submitted for use in making a Medicaid determination, the eligibility workers could
provide a separate page to be completed by those whom the screen indicates are
Medicaid-eligible. On that page, the individual should consent to submission of the
information as part of a Medicaid application, and accept the rights and responsibilities
outlined in this model (including a statement under penalty of perjury that the
information provided on the "attached screening form" or "attached CHIP application" is
correct). Once this page is completed, the form could be forwarded to the State for a
Medicaid eligibility determination.

Mandatory Information About Medicaid:
If a State uses a joint CHIP/Medicaid application and denies the Medicaid
application, then the State must thoroughly inform the individual about the
availability of Medicaid and his or her right to apply for Medicaid on a basis
other than as a poverty-level child. This includes an explanation of the Medicaid
program and the various eligibility groups, the advantages of Medicaid over
CHIP and information about how and where to apply for Medicaid.

Federal Verification Requirements:
Under Federal law, there are no verification requirements pertaining to eligibility
for the children under Medicaid other than those related to alien status of noncitizens, the post-eligibility requirements of §1137 pertaining to use of the
individual’s Social Security Number and an income and eligibility verification
system. Eligibility of a citizen child may be established on the basis of selfdeclaration under penalty of perjury. States are permitted, however, to require
further verification as a condition of eligibility.
Section 1137's requirement for furnishing a Social Security number applies only to
the applicants for and recipients of Medicaid. It does not apply to the parents of
Medicaid applicants, nor does it apply to a State-run Children’s Health Insurance

Program that is separate from the State’s Medicaid program. The Privacy Act, § 7
of Public Law No. 93-579, 88 Stat. 1896, makes it unlawful for a State to deny
benefits to an individual based upon that individual’s failure to disclose the Social
Security number unless the disclosure is required by federal law or was part of a
federal, State, or local system of records in operation before January 1, 1975.
Since the new CHIP program does not require that Social Security Numbers be
supplied and the Medicaid program requires it only for applicants and recipients,
States may seek these account numbers from applicants for a non-Medicaid CHIP
program only on a strictly voluntary basis.

Additional Simplification of Medicaid Eligibility Determination:
If the total gross income of the family is at or below the applicable Medicaid
income standard, the questions in the shaded areas need not be answered. The
individual is obviously income eligible for Medicaid without further information.

Explanation of Certain Fields:
There are some questions on the application that may not elicit all
the information needed to make a determination. Under certain
circumstances, additional information will be required. For example:
If the answer to the question about citizenship [18] is no, actual status will
need to be determined, official documents submitted, etc.
●
If the child has insurance [22] and is Medicaid-eligible, information about
the insurance company and policy number will be needed; and
●
If the child had medical bills in the last 3 months [32] and is Medicaideligible, eligibility information for the last three months will be needed to establish
retroactive eligibility, in addition to information about the bills.
●

In addition, the question concerning employment by a public agency in the State
is only needed for CHIP eligibility and is not needed for Medicaid. This field
does not ask directly about the availability and nature of health insurance, on the
assumption that the eligibility worker would have access to a list of public
agencies that offer State health insurance of the type that would preclude CHIP
eligibility. If this is not the case in your State, this field would need to be
expanded.

Examples of State Modifications:
A State may wish to include voter registration; or
●
A State may want to use this as an application for Medicaid for the adults,
which would require additional information about the adults and stock affidavits
concerning assignment of rights and pursuit of support.
●
A State will need to add a question concerning each individual’s resources
(assets) if:
-the State applies a resource test for the poverty level children; or
-the State has not chosen to cover children born before 10/1/83 under the
poverty level group AND the State applies a resource test for the optional
group of categorically needy children ("Ribicoff children").
●

-- SAMPLE -CHILDREN’S HEALTH INSURANCE PROGRAM / MEDICAID
JOINT APPLICATION FORM [Revised 8/31/98]
I. Person Applying for the Child or
Children
Name
[ 1] FIRST MIDDLE LAST

Home Phone [2]

Home Address

Work
Phone [3]

Apt. # [5]

City [6]

State [7]

Zip [8]

County
[9]

Apt. # [11]

City [12]

State [13]

Zip [14]

County
[15]

[4]Street

Mailing Address
( if different from above)
[10] Street

II. Family Members Living in the Home
(Attach extra sheet if needed)
Children (under
19) living in the
home
NAMES [16]

Adults living in the
home
NAMES [23]

Date
of
Birth
[17]

Citizen
(Yes or No
-- If no, see
also
attachment)
[18]

Social Security
Number [
optional][24]

Social
Security
Number
[required
for
applicants
-otherwise
optional]
[19]

Mother’s
Name
[20]

Father’s
Name
[21]

Covered
by Health
Insurance
other than
Medicaid
[Yes or
No] If
yes, what
insurance?
[22]

If employed by a public agency in the State, what
agency? [25]

III. Income and Child Care Payments
List all the Income Received by Family Members Listed Above
(Attach Extra Sheet if Needed)
Name of person(s)
working

Who provides the money?
[27]

How Often?
[28]

What
amount? [29]

or receiving money* [26]

Employer, program or
person

Weekly, twice a
month, monthly

Before taxes or
any deductions

1.

2.

3.

*Be sure to include all sources of gross income (before taxes) such as wages, dividends &
interest, TANF, SSI annuities, pension, disability, child support, alimony, cash gifts, & other
unearned income.
List the payments made for child care
(or care for an adult who cannot care for himself) so that someone in your household can
work. [30]

Name of person(s) who
works

Name of
Person Care
For

Under
Age 2?

How Often?

What
amount?

Yes
¨ No ¨

IV. Medicaid Questions
Is any child
: [31] Pregnant: Yes
¨ No ¨ In an Institution: Yes ¨ No ¨

Do any of the children have unpaid
medical bills from the last 3 months?
[32] Yes ¨ No ¨

Social Security Number (SSN)
If you are applying for Medicaid for a child, you are not required to provide your
own Social Security Number (SSN), but we must have the child’s SSN in order for
the child to receive Medicaid. If you are applying for CHIP [State-specific
program name] for a child, you are not required to provide either your own or the
child’s SSN. If you are applying for Medicaid for yourself, you must provide your
SSN. This policy is dictated by section 1137(a (1) of the Social Security Act and
the Medicaid regulations at 42 CFR 435.910. The Medicaid agency will use the
SSN to verify your income, eligibility, and the amount of medical assistance
payments we will make on your behalf. It is possible that the Medicaid agency
will also use the SSN to determine another person’s right to Medicaid or to
comply with Federal law requiring that we release information from Medicaid
records. The information may be matched with the records in other agencies, such
as the Social Security Administration or the Internal Revenue Service. These
matches may be done by computer or on an individual basis.

Rights and Responsibilities
I agree to the release of personal and financial information from this application
form and supporting documents to the agencies that run these programs so that
they can evaluate it and verify eligibility. I understand that the agencies that run
the programs will determine confidentiality of this information according to the
federal laws, 42CFR 431.300-431.307.1, and any applicable federal and state laws
and regulations.
Officials from the programs that I, or members of my household, have applied for
may verify all information on this form.
I understand that I must immediately tell the Medicaid agency about any changes
in information on this form.
I understand that I may be asked to provide additional information.
I understand my eligibility will not be affected by my race, color, national origin,
age, disability, or sex, except where this is required by law.

Signature
Date

Date Received by Agency
I understand that this application is an application for one kind of children’s health
benefits under Medicaid and is not a full Medicaid application. I understand that if
I am not found eligible for this kind of children’s health benefits under Medicaid, I
may be eligible for Medicaid benefits on some other basis and have a right to
complete a full Medicaid application.
I have the right to appeal any decisions made by a local Medicaid program.
Information on the appeals process can be obtained from the local Medicaid
agency.

I understand that anyone who knowingly lies or misrepresents the truth or arranges
for someone to knowingly lie or misrepresent the truth is committing a crime
which can be punished under federal law, state law, or both. I understand that I
may also be liable for repaying in cash the value of the benefits received and my
be subject to civil penalties.
I certify under penalty of perjury that everything on this application form is the
truth as best I know.

Application and Enrollment Requirements for Medicaid and Separate State
CHIP

1. Requirements for Separate State (non-Medicaid) CHIP
If a State chooses to develop a separate State (non-Medicaid) CHIP program, the
only Federal requirements for the application and enrollment process for CHIP
are:
A screening and enrollment process designed by the State to ensure that
Medicaid eligible children are identified and enrolled in Medicaid; and
●
For qualified aliens, verification of applicant’s immigration status with
INS.
●

2. Requirements for Medicaid
The Federal requirements for the application and enrollment process for
Medicaid (includingCHIP-related Medicaid programs) are explained in 42
CFR 435.900ff. Specifically, States must:

● Give individuals the opportunity to apply for Medicaid without delay. Pregnant
women and infants must have the opportunity to apply for Medicaid at required
outstation locations other than welfare offices.
●
Require a written application on a form prescribed by the State Medicaid
agency and signed under a penalty of perjury. The application must be filed by the
applicant, an authorized representative, or if the applicant is incompetent or
incapacitated, someone acting responsibly for the applicant.
●
Provide written (or oral, if appropriate) information to all applicants on
Medicaid eligibility requirements, available services, and the rights and
responsibilities of applicants and recipients. The State also must have pamphlets or
bulletins that explain the eligibility rules and appeal rights in simple,
understandable terms.
●
Obtain the Social Security number (SSN) of the applicant. (Note that the
SSN cannot be required of other family members who are not applying for
Medicaid).
●
If the applicant is a qualified alien, obtain documentation of satisfactory
immigration status and verify immigration status with INS. (Note that this
requirement does not apply to parents if the parents are not applying for
Medicaid).
●
Take action on applications within a time standard set by the State (not to
exceed 45 days for individuals who apply on a basis other than disability) and
inform the applicant about when a decision can be expected.
●
Record in each applicant’s case record facts to support its eligibility
decision.
●
Send a written decision notice to every applicant. If the application is
denied, the notice must include the reasons for the denial, the specific regulations
supporting the action and an explanation of the applicant’s right to a hearing.

It also is important to note that the State’s application and enrollment process
must be consistent with our data collection requirements.
Federal law requires no verification of information pertaining to eligibility for
children under Medicaid other than the requirement for verification of
immigration status of qualified aliens, and the post-eligibility requirement in
Section 1137 for an income and eligibility verification system (IEVS). Under
IEVS, the State must request information from other Federal and State agencies
to verify the applicant’s income and resources. The applicant must be informed
in writing, at the time of application, that the agency will be requesting this
information.

